Citation Nr: 9923006	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for residuals of a 
vaginal hysterectomy secondary to dysfunctional uterine 
bleeding. 

2. Entitlement to an initial compensable rating for a history 
of cervical dysplasia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from April 1986 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1995 and July 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's claim for entitlement to service connection for 
residuals of a vaginal hysterectomy secondary to 
dysfunctional uterine bleeding will also be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1. The veteran's history of cervical dysplasia is currently 
asymptomatic and not productive of residual pathology. 

2. The claim for service connection for residuals of a 
vaginal hysterectomy secondary to dysfunctional uterine 
bleeding is plausible.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
history of cervical dysplasia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.116, 
Diagnostic Codes 7699-7612 (1998); 38 C.F.R. § 4.116a, 
Diagnostic Codes 7699-7612 (1994).

2. The claim for service connection residuals of a vaginal 
hysterectomy secondary to dysfunctional uterine bleeding 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation level for history of cervical dysplasia

The claim concerning the compensation level assigned for 
service-connected history of cervical dysplasia has been 
placed in appellate status by a notice of disagreement taking 
exception to the initial rating award.  Accordingly, the 
veteran's claim with respect to cervical dysplasia must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to her claim.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  When a veteran submits a well-
grounded claim, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, at 127, citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  With 
respect to the cervical dysplasia claim resolved in this 
decision, this obligation was satisfied, to the extent 
possible, by the examination reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Service connection for history of cervical dysplasia, status 
post cryosurgery, was granted in the May 1995 rating decision 
on appeal.  A noncompensable evaluation was assigned 
effective from October 26, 1994. 

Pertinent medical evidence accrued during this appeal period 
includes a January 1995 VA gynecological examination report.  
The report states that the veteran's vagina was normal and 
that no discharge was present.  The examiner found the 
veteran's cervix smooth and multiparous, and no uterine or 
ovarian abnormalities were found on manual examination.  The 
examiner diagnosed a history of cervical dysplasia and status 
post cryosurgery by report.  A cytopathology report of a PAP 
smear of endocervical cells obtained in January 1995 provided 
a diagnosis of no malignant cells.

The veteran underwent a vaginal hysterectomy in 1996, 
pursuant to diagnoses of hypermenorrhea and polymenorrhea, 
unresponsive to conservative therapy.  In a May 1997 
statement, a treating gynecologist reported the surgical 
specimen from the vaginal hysterectomy was benign.  In a May 
1998 VA clinical opinion, it was reported the hysterectomy 
was not found to be etiologically related to the veteran's 
service-connected history of cervical dysplasia.  Thus, such 
surgery did not constitute treatment for the veteran's 
cervical dysplasia.

Upon physical examination in May 1998 for gynecological 
disabilities, a VA examiner noted that the veteran was in no 
apparent distress and the genitourinary examination revealed 
normal external genitalia, with no vulva lesions.  The 
examiner noted that no cervix was present.  Adnexa 
examination revealed no tenderness on palpation, with no 
masses found.  The examiner diagnosed a history of recurrent 
cervical dysplasia status post cryotherapy (times two), and 
status post vaginal hysterectomy for dysfunctional uterine 
bleeding which failed to respond to conservative therapy.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original disease or injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

The veteran's service-connected post operative history of 
cervical dysplasia is rated by analogy under diagnostic codes 
7699-7612 of the Rating Schedule for disease or injury of the 
cervix.  

After the veteran filed her claim, VA modified the rating 
criteria governing gynecological conditions and disorders of 
the breast.  The ratings for gynecologic conditions were 
changed effective May 22, 1995.  60 Fed. Reg. 19851 (Apr. 21, 
1995).  [W]here the law changes after a claim has been filed 
or reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so. See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In Rhodan v. West, 12 Vet App 55 (1998), the Court observed 
that the revised regulations do not allow for their 
retroactive application prior to their effective date unless 
otherwise stated.

On and before May 22, 1995, the rating schedule did not 
specifically address either cervical lesions, benign 
neoplasms of the gynecological system, or other cervical 
disease or injury.  In such situations, it was then, and is 
still, permissible to evaluate the veteran's service-
connected disorder under provisions of the rating schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20 (1998).  
A noncompensable disability evaluation is warranted for mild 
cervicitis.  A 10 percent evaluation requires moderate 
cervicitis.  38 C.F.R. § 4.116a, Diagnostic Code, 7612 
(1994).

Under the rating criteria currently in effect, symptoms of a 
disease or injury of the cervix that do not require 
continuous treatment warrant a noncompensable rating, and 
such symptoms which require continuous treatment will result 
in the assignment of a 10 percent evaluation.  In addition, 
symptoms of a disease or injury of the cervix which are not 
controlled by continuous treatment warrant the assignment of 
a 30 percent disability rating.  38 C.F.R. § 4.116, 
Diagnostic Code 7612 (1998).

For VA rating purposes under the new criteria, it is noted 
that cervical dysplasia is neither disease nor injury, but a 
cellular abnormality of the cervix revealed by Pap smear.  It 
may resolve without residuals or it may represent a 
premalignant condition which is a forerunner of carcinoma or 
carcinoma in situ of the cervix.  (See comments to final rule 
promulgating amendments to the rating schedule for evaluating 
gynecological conditions and disorders of the breast, 
effective May 22, 1995, set forth at 61 Fed. Reg. 19,851 
19,853 (1995)).

Having surveyed the old and new rating criteria, the Board 
determines that the new rating criteria are more favorable to 
the veteran, as a compensable rating thereunder requires only 
continuous treatment for the service-connected condition, 
whereas the old criteria requires evidence of moderate 
impairment.

After considering the above-cited clinical evidence, the 
Board is of the opinion that the initial noncompensable 
rating assigned the veteran was correct, as her service-
connected history of cervical dysplasia has not resulted in 
current disability and does not require current treatment.  
In order for a compensable initial rating to have been 
warranted, the veteran's disability must necessitate 
continuous treatment under the new rating criteria.  The 
veteran is currently asymptomatic with regard to her service-
connected history of cervical dysplasia.  Cervical dysplasia 
is a cellular abnormality which may resolve without residuals 
or represent a premalignant precursor of carcinoma, and the 
veteran had not been found to suffer from carcinoma of the 
cervix before her hysterectomy.  There is no basis to show 
that her hysterectomy, or residuals thereof, is etiologically 
related to service.  Clearly, in light of the lack of 
symptomatology associated with this service-connected 
cellular abnormality, moderate impairment warranting a 10 
percent rating under the old criteria has not been shown.

The Board notes that in resolving this appeal, the old rating 
criteria were applied to the veteran's initial service-
connected rating for a history of cervical dysplasia in the 
first instance.  The Board is of the opinion that the veteran 
has not been prejudiced by the application of the old rating 
criteria in the first instance in this appeal because she 
received a VA compensation and pension examination in January 
1995 while the old rating criteria were still in effect.  
Moreover, the Pap smear taken during that examination was 
negative for malignant cells, thus there was no showing of 
even mild residuals of cervical dysplasia.  Further, the 
veteran has since had a hysterectomy for non-service-
connected reasons, and the surgical specimen taken therefrom 
was reported to be benign.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disability in question has not been shown to more nearly 
approximate the criteria for the next highest available 
rating.  38 C.F.R. § 4.7. 

Additionally, the RO, in its April 1996 statement of the 
case, informed the veteran of the legal criteria concerning 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) for the service-connected disability at 
issue.  The Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  

II.  Service connection

The veteran contends that her vaginal hysterectomy performed 
in March 1996 due to hypermenorrhea and polymenorrhea, was 
etiologically related to her inservice manifestations of 
gynecological disability.  As a result, she is of the opinion 
that service connection is warranted for current residuals of 
the hysterectomy and loss of a creative organ.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In April 1988, the veteran delivered an apparently normal 
full-term uterine pregnancy.  A cytology report signed in 
August 1988 shows that a May 1988 Pap smear was positive for 
dysplastic squamous metaplasia.  In September 1988, a Pap 
smear revealed mild dysplasia with condyloma.  Endocervical 
curettage was conducted in September 1988, and the pathology 
report of the resulting specimens revealed fragments of 
benign endocervix and mild dysplasia with condyloma.  

The veteran was afforded a VA gynecological examination in 
January 1995.  The resulting report states that the 
examination was negative for gynecological abnormalities.  
Further, a Pap smear was negative for malignant cells.  The 
examiner diagnosed a history of cervical dysplasia, status 
post cryosurgery by report.

Private clinical reports from Foote Hospital show that the 
veteran eventually underwent a vaginal hysterectomy in March 
1996 after conservative treatment failed.  A preoperative 
note dated in March 1996 states that the veteran reported 
experiencing heavy vaginal bleeding between the time of the 
birth of her first child (in April 1988) and her cryosurgery 
that same year.  Her medical history was significant for two 
previous successful vaginal deliveries and a spontaneous 
abortion.  A total vaginal hysterectomy was thus performed, 
and no complications from surgery were noted.  The veteran's 
treating private gynecologist confirmed in memoranda of 
record that the surgery was performed due to menorrhea and 
polymenorrhea, or "dysfunctional uterine bleeding," after 
unsuccessful conservative treatment.  

The RO arranged for further VA examination of the veteran in 
May 1998 in order to address the issue of the etiology of her 
vaginal hysterectomy.  Review of the report from that 
examination reveals that the examiner reviewed the veteran's 
service and post-service medical records in detail, 
highlighting significant findings.  After physical 
examination, the VA physician opined that the veteran's 
cervical dysplasia did not lead to dysfunctional uterine 
bleedings.  The VA physician then went on to state 
categorically that the veteran's service-connected condition 
did not lead to the need for a vaginal hysterectomy.

The Board observes that a military health insurance claim 
form is associated with the veteran's service medical 
records.  That claim form shows that Robert W. Dorr, D.O., of 
Jackson Family Medical Care, P.C., in Jackson, Mississippi, 
treated the veteran on December 15, 1988, for dysfunctional 
uterine bleeding. 

Thus, evidence is of record showing both that the veteran had 
treatment for dysfunctional uterine bleeding while on active 
duty and that she underwent a post-service hysterectomy due 
to the same precise diagnosis.  The VA examiner's May 1998 
opinion does not rule out service connection on a direct 
incurrence basis for dysfunctional uterine bleeding, rather 
the opinion specifically rules out an etiological 
relationship between cervical dysplasia and the hysterectomy.

Given that these facts, the Board finds that the veteran has 
presented a plausible claim for service connection for 
residuals of a vaginal hysterectomy due to dysfunctional 
uterine bleeding.  Accordingly, the Board finds the claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to an initial compensable evaluation for cervical 
dysplasia is denied.

Evidence of a well grounded claim for service connection for 
residuals of a vaginal hysterectomy due to dysfunctional 
uterine bleeding having been submitted, the appeal, to that 
extent, is granted.


REMAND

Having determined that the claim for service connection is 
well grounded, the Board is of the opinion that further 
development is warranted in order to secure pertinent private 
medical records pertaining to treatment rendered the veteran 
for dysfunctional uterine bleeding while she was still on 
active duty.  

Given the claim form evidence, the Board is of the opinion 
that further VA medical opinion should be solicited.  Such 
opinion should include assessment of the claim form and any 
medical records pertaining to the December 1988 treatment.

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her 
for dysfunctional uterine bleeding.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
which are not currently of record.  
Health care providers contacted should 
include Robert W. Dorr, D.O., of 
Jackson Family Medical Care, P.C., 900 
E. Michigan Ave., Suite 107, Jackson, 
Michigan, 49201 ((517) 788-6888).

2. After securing clinical records from 
all identified medical providers, to 
include the above-noted December 1988 
private treatment, and associating it 
with the claims file, the RO should 
arrange for an appropriate VA 
physician to review the veteran's 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's March 1996 
hysterectomy was etiologically linked 
to inservice clinical signs and 
findings.  The rationale for any 
opinion expressed should be fully 
explained.  The RO should provide the 
reviewing physician with a copy of 
this remand in addition to the 
veteran's claims file.

3. The RO should review the clinician's 
report resulting from the above-
requested development and assess 
compliance with the above 
instructions.  If the RO determines 
that the examination report did not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the physician 
rendering the opinion for corrective 
action.

4. Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement 
to service connection for residuals of 
a vaginal hysterectomy secondary to 
dysfunctional uterine bleeding.

5. If service connection for residuals of 
a vaginal hysterectomy secondary to 
dysfunctional uterine bleeding is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and her representative should be 
provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.





		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

